Citation Nr: 0422704	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) pension benefits in excess of $50.00 
per month.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the RO 
awarded the appellant, the veteran's separated spouse, an 
apportionment of his pension benefits in the amount of $50.00 
per month.  The appellant perfected an appeal of the denial 
of an apportionment in excess of $50.00 per month.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the appellant's claim was filed 
after November 2000, the provisions of the VCAA are 
applicable to her claim.

The Board notes that, in accordance with VAOPGCPREC 8-03, the 
VCAA is not applicable to an issue raised in the notice of 
disagreement if the appellant was provided the section 
5103(a) notice in conjunction with the claim leading to the 
decision being appealed.  The appellant claimed entitlement 
to an apportionment of the veteran's pension benefits in 
November 2002, but she was not informed of the evidence 
needed to substantiate that claim or the relative 
responsibilities in developing the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Because she was not 
provided the section 5103(a) notice in conjunction with the 
apportionment claim, the exception to VCAA applicability 
shown in VAOPGCPREC 8-03 does not pertain to her appeal of 
the amount of the apportionment subsequently awarded in the 
February 2003 decision.  The Board finds, therefore, that 
remand of the case is required.

In accordance with the procedures applicable to 
simultaneously contested claims, the RO is required to 
provide the veteran a copy of the statement of the case and 
the appellant's substantive appeal.  See 38 C.F.R. §§ 19.101, 
19.102 (2003).  Although the RO sent a copy of the statement 
of the case to the veteran, the documents in the claims file 
do not indicate that a copy of the substantive appeal was 
provided to him.  Because the simultaneously contested claims 
procedures apply, the RO should also provide the veteran a 
copy of the VCAA notice sent to the appellant.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should provide the veteran a 
copy of the appellant's substantive 
appeal and the VCAA notice.

3.  If the above-requested development 
results in the receipt of additional 
evidence, the RO should re-adjudicate the 
issue of the amount of the apportionment 
to which the appellant is entitled.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the 
case, with a copy to the veteran, and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


